DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 1-8 in the reply filed on 05/17/2022 is acknowledged.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘method for operating an artificial intelligence laundry drying machine (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, “a dryer configured to dry a drying object” should read “a dryer configured to dry an object” or better yet “a dryer configured to dry laundry”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the claim limitation “a communicator” in line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a communicator” in line 2. In the disclosure (Specification [0055], Applicant has merely described a communication unit 110 and not a communicator, it is unclear if the both these units are same or not, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “a communication unit”.
Claim 1 recites the limitation “acquire information about a dryness degree of the drying object by using the washing information and perform drying by using the information about the dryness degree.” in line 6.  Firstly, the phrase “dryness degree” seems non-descriptive, purely qualitative- where the method of calculation of the degree of dryness is not disclosed. Further, while it is claimed that the dryness degree is acquired using the washing information, contrary to that the Specification discloses that the dryness degree can be changed by several parameters type of laundry or laundry weight, drying information of the washing machine etc. [00183-00188], it is unclear if this dryness degree is a predetermined data (i.e. can’t be manipulated) or can be altered (can be changed), rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 2-8 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.
Claim 3 recites the limitation “neural network trained by using washing information and a dryness degree labeled to washing information” in line 4-5. Applicants discloses that “learning device 200 may train the neural network by labeling the dryness degree to the washing information” (Specification [00201]”, “a drying strength labeled to the training data” (specification [00270]) etc., but no further information as to what the term “labeled” meant was provided, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 4-8 are rejected as containing the same indefiniteness issues as above in claim 3, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170183811A1) in view of Chen et al. (US 5899005 A).
Regarding claim 1, Kang et al. teaches a dryer 20 to perform drying of the laundry [0042] comprising a communicator 11 (Fig. 2), where washing information of the washing machine 10 is received through the communicator 11 [0072], a processor 12 (controller) that controls the whole operation of the washing machine 10 and that  acquires washing information for laundry that includes the degree of dehydration (dryness degree) [0047]  and perform drying of the laundry through setting of a drying course of the laundry using the washing information [0042].
Kang does not explicitly teach that the drying machine is artificial intelligence (AI) based. 
Chen teaches a clothes dryer 10 that uses a neural network 168 (AI) based controller/processor 58 to predict degree of dryness of the clothes (Fig. 4) Step 158, 160 (col 4 ln 29).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dryer of Kang with the neural network-based controller of Chen all in order to achieve the predictable result of using a reliable neural network based clothes dryer to predict accurate moisture content and degree of dryness thereby avoiding over-heating/ under heating that damages the clothes dur to improper drying times and causing high energy consumption (Col 1 ln 19-32, Chen).
Regarding claim 2, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. Kang further teaches that the washing information comprises at least one of a laundry weight, a washing temperature (water temperature), a dehydration time, and the degree of dehydration (dehydration information) (claim 2, [0010] Kang).
Regarding claim 3, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. Chen further teaches that a feature vector is applied to neural network (first artificial intelligence model) shown in Fig. 4, 6 (step 158) and degree of dryness is predicted (step 160) via a training (Col 9 ln 65-66). The combined dryer of Kang and Chen would have the processor that is fully capable of providing washing information to this neural network and predicting (acquiring) dryness degree. 
Regarding claim 4, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. Chen further teaches via Fig. 3 (right) that the controller 58 is configured to set a drying time (measure of drying strength or extent as x axis) and % moisture content (dryness degree e.g. moist, bone dry etc.) on y axis and for a set dryness selection (Fig. 3 left) performs drying (cycle selector claim 5 of Chen) based on dryness time (Fig. 3 right).
Regarding claim 8, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. 
Chen further teaches that the processor/controller 58 is configured to compare dryness degree with a user selection (receiving a feedback about a drying strength from a user) and retrains the neural network using the feedback if moisture content is not within selected range (steps 162 and 164, Fig.4), (Col 6 ln 16-26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dryer of Kang with the neural network-based controller of Chen all in order to achieve the predictable result of repeatedly training and testing until the neural network yields small error (Col 10 ln 3-7, Chen) and can become reliably predictive.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20170183811A1) in view of Chen et al. (US 5899005 A) and further in view of Chung et al. (KR20180038332A).
Regarding claim 5, the combination of Kang and Chen teaches the AI laundry drying machine detailed above that if fully capable of setting a drying strength based on the dryness degree; and perform drying according to the set drying strength as detailed in claim 4 above. 
The combination of Kang and Chen not explicitly teach that the controller/processor sets a drying mode based on a type of laundry. 
Chung teaches a control unit 100 that performs drying based on several drying modes according to the material (example cotton) (pg. 3 para 13, Chung). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the AI based dryer of Kang and Chen with the controller of Chung which is capable of setting drying mode based on type of laundry all in order to achieve the predictable result of keeping power consumption low as possible while maintaining effective drying cycle (pg. 4 para 7, Chung).
Regarding claim 6, the combination of Kang and Chen teaches the AI laundry drying machine detailed above. 
Chen further teaches the dryer consisting of a weight scale (sensor) to determine laundry weight for calculation of moisture content/dryness level (Col 7 ln 36-38, Col 8 Formula 2)) and the controller 58 collecting such data (can be used to calculate drying object loading ratio. 
The combination of Kang and Chen does not explicitly teach a drying object loading ratio. However, since drum capacity is fixed and known from manufacturers data, based on the weight of the laundry from the weight scale of Chen, the drying object loading ration (weight of laundry/drum capacity) can be calculated and hence the controller of the combined dryer of Kang and Chen is fully capable of acquire the drying object loading ratio. 
As detailed above in Claim 5, Chung teaches ; setting a drying mode based on the type of laundry and as detailed above in claim 4, Chen teaches acquiring drying strength based on dryness degree and hence the combined neural network based AI dryer of Kang, Chen and Chung is capable of acquiring a drying strength in the drying mode based on the dryness degree and the drying object loading ratio; and perform drying in the drying mode based on the acquired drying strength.
Regarding claim 7, the combination of Kang, Chen and Chung teaches the AI laundry drying machine detailed above. 
The combination of Kang, Chen and Chung does not explicitly teach a second AI model with dryness degree, the drying mode, and the drying object loading ratio as input and a drying strength labeled to the training data.
However, since Chen already teaches a neural network model, such a model could be replicated and rerun to have dryness degree, the drying mode, and the drying object loading ratio as input and a drying strength labeled to the training data and hence the controller of the combiner AI based dryer of Kang, Chen and Chung is fully capable of “providing the dryness degree, the drying mode, and the drying object loading ratio to a second artificial intelligence model to acquire a drying strength in the drying mode, wherein the second artificial intelligence model is a neural network trained by using training data including a `dryness degree, a drying mode, and a drying object loading ratio' and a drying strength labeled to the training data”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711